Title: Circular Letter Concerning Ambrose Rose, 19 April 1816
From: Madison, James
To: 


                    He has just entered his 15th year is about 5 feet high, Square built and stoops a little in his shoulders has a fair skin and ruddy complexion light brown hair cut short large blue eyes but not prominent dark brown eye brows rather large eye lashes of the same colour and very long, his nose short and inclined to turn up his lips too short to cover his teeth which makes him keep generally his mouth open, his teeth large and strong and more irregular in the right than in the left side his legs are as long as his thighs which give him a clumsy gait.
                    
                        
                            
                                Sir
                            
                            Washington. Apl. 19. 1816
                        
                        The Youth, named Ambrose Rose referred to in the description above, left Lynchburg in Virginia in the month of January last and instead of returning to his father Dr. Hugh Rose near Orange Court House in the same State, took an unknown direction, and has not since been heard of. His parents apprehensive that he may have possibly formed a project of going to sea are extremely anxious to prevent an execution of it. You will oblige them therefore greatly, as well as myself by taking the necessary Steps for discovering whether such a youth has connected himself with any vessel in your port, or be hovering about with an appearance of having that in view; and in case he be found by a research in that or any other mode, you will render a most acceptable service by taking effectual care of him until he can be sent for, or by sending him yourself to his father. Any expence you may incur will be thankfully repaid. Please to address your information to Doctr. Rose; and drop me a line at the same time on the subject. Accept my respects
                        
                            
                                James Madison
                            
                        
                    
                